Citation Nr: 1313445	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-28 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for chronic, minimal pulmonary tuberculosis, arrested with less than 10 percent resection of the left lower lobe. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from November 1952 to October 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, continued a noncompensable evaluation for the Veteran's pulmonary tuberculosis.  

In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  The Veteran also testified before a decision review officer (DRO) at the RO in February 2010.  Transcripts of both hearings are of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's chronic, minimal pulmonary tuberculosis has been inactive since 1956 and has never manifested moderately advanced or far advanced lesions.

2.  The Veteran's tuberculosis manifests mild restrictive lung disease associated with a chest wall defect due to a thoracotomy. 

3.  The Veteran's thoracotomy surgical scar is 49 centimeters (cm) long and painful.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for chronic, minimal pulmonary tuberculosis, arrested with less than 10 percent resection of the left lower lobe have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6723 (2012). 

2.  The criteria for a separate 10 percent rating, but not higher, for a restrictive lung defect associated with a chest wall defect and tuberculosis have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6843.

3.  The criteria for a separate 10 percent rating, but not higher, for a painful surgical thoracotomy scar are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for chronic pulmonary tuberculosis was awarded in a December 1955 rating decision.  The disability was characterized as active and minimal; an initial noncompensable evaluation was assigned from October 14, 1954 to April 26, 1955 with a 100 percent evaluation assigned thereafter.  The February 2009 rating decision on appeal continued a noncompensable evaluation for the disability, currently characterized as chronic pulmonary tuberculosis that is minimal and arrested with less than 10 percent resection of the left lower lobe.  The Veteran contends that an increased rating is warranted as the disability manifests breathing problems and a painful scar over the left lower lung lobe.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is currently rated as noncompensably disabling under Diagnostic Code 6723 pertaining to chronic pulmonary tuberculosis (minimal and inactive).  Under this diagnostic code, veterans entitled to receive compensation for tuberculosis as of August 19, 1968 are rated under the general rating formula for inactive pulmonary tuberculosis (Diagnostic Codes 6701-6724).  The general rating formula provides a 100 percent rating for two years after the date of inactivity, following active pulmonary tuberculosis.  Thereafter, for four years, or in any event to six years after the date of inactivity, a 50 percent rating is assigned.  Thereafter, for five years, or to 11 years after the date of inactivity, a 30 percent rating is assigned.  Following far advanced lesions diagnosed at any time while the disease process was active, a minimum 30 percent rating is assigned.  Following moderately advanced lesions, but provided that there is continued disability, emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology, a 20 percent rating is assigned; otherwise, only a zero percent (non-compensable) rating is assigned.  The notes following the general rating formula for inactive pulmonary tuberculosis specify that the graduated 50 percent and 30 percent ratings, as well as the permanent 30 percent and 20 percent ratings, are not to be combined with ratings for other respiratory disabilities.  See 38 C.F.R. §§ 4.96(b), 4.97 (2012). 
Public Law 90-493 repealed section 356 of Title 38, United States Code that had provided graduated ratings for inactive tuberculosis (such as Diagnostic Code 6723).  The repealed section, however, still applies to the case of any veteran who on August 19, 1968, was receiving or entitled to receive compensation for tuberculosis.  See 38 C.F.R. § 4.96(b) (2012).  Where the repealed provision remains applicable, it should be mentioned in the discussion portion of all ratings in which these provisions are applied.  Id.  Thus, the Veteran's disability is still rated under Diagnostic Code 6723 and the Board must address the graduated ratings in its analysis.  

As noted above, the RO granted service connection for chronic, active, minimal pulmonary tuberculosis in a rating decision dated December 1955.  The RO initially evaluated the Veteran's disability as non-compensably disabling under 38 C.F.R. § 4.97, Diagnostic Code 6703, effective October 14, 1954, and 100 percent disabling, effective April 27, 1955.  The RO issued another rating decision later that same month and reduced the Veteran's disability rating to 50 percent under 38 C.F.R. § 4.97, Diagnostic Code 6723 (chronic, minimal, inactive pulmonary tuberculosis), effective November 4, 1957.  The RO also reduced the Veteran's disability rating under Diagnostic Code 6723 to 30 percent, effective November 4, 1961, and to the current non-compensable rate, effective November 4, 1966.  Because the Veteran was entitled to compensation for tuberculosis on August 19, 1968, these ratings are protected.  See 38 C.F.R. § 4.96 .

Initially, the Board finds that the Veteran's tuberculosis is inactive.  There is no evidence of active disease at anytime during the claims period or since 1956.  The Veteran also testified during the February 2010 hearing that his disability was inactive and the February 2013 VA examiner specifically found that the Veteran's tuberculosis was inactive.  Therefore, the rating criteria that pertain to active tuberculosis are not applicable to the Veteran's current claim for an increased rating. 

The Board also finds that a compensable evaluation is not warranted under Diagnostic Code 6723 and the general ratings formula.  The criteria providing for 30, 50, and 100 percent ratings based on the time that has lapsed since inactivity are not applicable to the current case as the Veteran's disability has clearly been inactive since 1956, a period of almost 60 years.  Additionally, there is no indication that the disability was ever productive of far advanced or moderately advanced lesions.  The medical evidence pertaining to the Veteran's treatment of tuberculosis in 1955 universally characterizes his tuberculoma lesion as small, including a September 1955 VA examination and November 1955 hospital discharge report.  A wedge resection of the left lower lung lobe was performed in July 1955, but again, the removed lesion was identified as small and minimal.  Without evidence of moderately or far advanced lesions at the time the condition was active, a compensable rating is not possible under Diagnostic Code 6723.  

Although a compensable rating is not warranted under Diagnostic Code 6723 for inactive chronic tuberculosis, the Board finds that a separate 10 percent rating is appropriate for a mild restrictive lung defect resulting from the Veteran's July 1955 thoracotomy.  The Veteran has consistently complained of shortness of breath during the claims period, and pulmonary function tests (PFTs) performed in association with VA examinations in January 2009 and February 2013 demonstrated a mild restrictive pattern.  The February 2013 VA examiner also found that the Veteran's restrictive lung condition was associated with effects on the chest well consistent with a post-thoracotomy.  The Board notes that the assignment of a separate rating for restrictive lung disease in this case does not violate the rule against pyramiding as this aspect of the disability is distinct and separate from the impairment contemplated by Diagnostic Code 6723, i.e. tuberculosis that is minimal and inactive with partial removal of the lung.  See 38 C.F.R. § 4.14; see also VAOPGCPREC 23-97 and VAOPGCPREC 09-98. 

The section of the Rating Schedule pertaining to restrictive lung disease provides for rating each disability under the General Rating Formula for Restrictive Lung Disease (or the primary disorder).  The Board finds that Diagnostic Code 6843, pertaining to traumatic chest wall defect, is most clearly analogous to the Veteran's disability, based on the findings of the February 2013 VA examiner.  Under the general rating formula, Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

The Veteran's restrictive ventilator defect most nearly approximates the criteria associated with a 10 percent evaluation under the general rating criteria.   The February 2013 PFT demonstrated a DLCO of 70 percent predicted, contemplated by a 10 percent rating.  The Veteran's DLCO was also low upon PFT in January 2009; at that time, it measured 81 percent, just outside the range contemplated by a 10 percent rating.  Based on the results of the February 2013 PFT and the Veteran's competent and credible reports of shortness of breath throughout the claims period, the Board finds that a separate 10 percent rating is warranted under Diagnostic Code 6843 and the general rating formula for restrictive lung disease.  A rating in excess of 10 percent is clearly not warranted as the Veteran's FEV-1, FEV-1/FVC, or DLCO have never most nearly approximated the severity contemplated by a higher rating.  

The Board also finds that a separate rating is appropriate for symptoms associated with the Veteran's thoracotomy scar.  As noted above, the symptomatology associated with the scar is separate and distinct from that contemplated by the other ratings assigned the service-connected tuberculosis, and an additional rating does not result in pyramiding.  38 C.F.R. § 4.14.  The Veteran testified in February 2010 and September 2012 that he experienced pain and numbness associated with his thoracotomy scar that had worsened in recent years.  Upon VA examination in February 2013, the scar measured 49 cm and was objectively hyperesthetic with marked discomfort demonstrated with monofilament testing.  The Board therefore finds that a separate 10 percent evaluation is warranted under Diagnostic Code 7804 for a single painful scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A rating in excess of 10 percent is not appropriate as there is only one scar related to the thoracotomy, it is not a burn scar, and has not manifested other disabling effects.  38 C.F.R. § 4.118, Diagnostic Code 7800-7805.  

In sum, the Veteran's service-connected chronic, minimal pulmonary tuberculosis warrants three ratings.  A noncompensable rating is appropriate for inactive tuberculosis and a separate 10 percent evaluation is assigned for restrictive lung disease associated with a chest wall defect resulting from the July 1955 thoracotomy.  A second separate 10 percent rating is also appropriate for a painful thoracotomy scar.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for any increased or additional ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's inactive tuberculosis is manifested by symptoms such as shortness of breath and a painful scar.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and retired from his job as a pharmacist at the age of 79.  There is no medical evidence that the Veteran's inactive tuberculosis interfered with his employment, and the Veteran has not stated that he lost any time from work due to tuberculosis.  The February 2013 VA examiner noted that there was some impact from the Veteran's tuberculosis on his current ability to work, but did not specify that the disability would render the Veteran unemployable.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the September 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  Additionally, the Veteran was provided a proper VA examination in February 2013 to determine the severity of his service-connected pulmonary tuberculosis.

The Board also finds that VA has complied with the November 2012 remand orders of the Board.  In response to the Board's remand, the Veteran was contacted in a December 2012 letter and asked to identify all private physicians who had treated his service-connected tuberculosis.  The Veteran was also provided medical release forms and asked to complete them for all identified private doctors to allow VA to obtain medical records on his behalf.  No response to this request was received.  The Veteran was also provided a VA respiratory examination in February 2013, to include PFTs.  The case was then readjudicated in February 2013.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a compensable rating for chronic, minimal pulmonary tuberculosis, arrested with less than 10 percent resection of the left lower lobe, is denied. 

Entitlement to a separate 10 percent rating, but not higher, for a restrictive lung defect associated with a chest wall defect and tuberculosis is granted.

Entitlement to a separate 10 percent rating, but not higher, for a painful surgical thoracotomy scar is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


